- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . [Free English Translation] BANCO SANTANDER (BRASIL) S.A. Public-Held Company with Authorized Capital Taxpayer ID (CNPJ/MF) # 90.400.888/0001-42 Company Registry (NIRE) # 35.300.332.067 MINUTES OF THE BOARD OF DIRECTORS´MEETING HELD ON APRIL 28, 2010 DATE, TIME, AND PLACE: April 28, 2010, at 10:15 a.m., at the main place of business of Banco Santander (Brasil) S.A. (Company). ATTENDANCE: The majority of the Companys Board of Directors members, namely: Mr. Fabio Colletti Barbosa - Vice-Chairman of the Board of Directors; Messrs. José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros, and Mrs. Viviane Senna Lalli - Directors. SUMMON: The Meeting was duly convened as provided for in article 16 of the Companys Bylaws. BOARD: Pursuant to article 15, paragraph 1 of the Companys Bylaws, the meeting was chaired by the Vice-Chairman of the Board of Directors, Mr. Fabio Colletti Barbosa, who invited Mr. Marco Antônio Martins de Araújo Filho, Companys Executive Officer, to act as the Secretary. AGENDA: (a) Elect new members to compose the Board of Executive Officers; and (b) confirm the composition of the Companys Board of Executive Officers. RESOLUTIONS TAKEN : Initially, the Board of Directors´ members approved the writing of the Minutes of the Meeting in an abridged form. It was also approved the publication of the Minutes in the form of an abstract, without Directors signatures. Afterwards, proceeding to the items of the Agenda, after examination and discussion of such matters, the Company´s Board of Directors, unanimously and without any restrictions, resolved to: (a) Elect, pursuant to article 17, item III, of the Companys Bylaws, for a term of office entering in force until the investiture of the elected persons at the first Meeting of the Board of Directors being held after the 2011 Ordinary Shareholders Meeting, new members to compose the Companys Board of Executive Officers, as follows: as Vice President Executive Officer Mr. Ignacio Dominguez-Adame Bozzano , a Spanish citizen, married, bank employee, bearer of Passport # AC 091437, registered with the Individual Taxpayers Roll (CPF/MF) under # 234.100.598-57, resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235 - Vila Olímpia - São Paulo - SP; and as Officers without specific designation , Messrs. Claudio Almeida Prado , a Brazilian citizen, divorced, engineer, bearer of identification card (RG) # 11.334.368-1, issued by the Public Security Department of 1 São Paulo (SSP/SP), registered with the CPF/MF under # 125.808.358-22; Gustavo Summers Albuquerque , a Brazilian citizen, married, bank employee, bearer of RG # 460.726, issued by the Félix Pacheco Institute of the State of Rio de Janeiro (IFP/RJ), registered with the CPF/MF under # 957.136.207-78; José Tomas Otero Ubago, a Spanish citizen, married, bank employee, bearer of foreigners identification card (RNE) # V259604-1 CIMCRE
